Title: Thomas Boylston Adams to Joseph Pitcairn, 9 July 1798
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            Dear Sir.
            Berlin 9 July 1798
          
          Your favor of the 6th: currt. is at hand. It is true, that I mistook the statement in your preceding, respecting the exchange, but now comprehend it better. I agree with you also in opinion as to the propriety of drawing now rather than at a future day. Money in Holland will probably find less opportunity of improvement than hitherto. As it respects myself however, security is all I want for my property.
          By all the accounts which reach us from home; there seems to prevail a wonderful spirit of independence, & a resolution to assert it, by all the means within the reach of the people. The dispatches from our Envoys really seemed to operate a sort of divine revelation; but I had no conception that the mist before the eyes of our Countrymen had been previously so thick. To me I confess it is astonishing, that for two years past there should have been two opinions respecting the french Government & their manner of conducting towards us. The spirit that is roused, I well knew to exist among us, but so little of it had appeared, when, in my mind, there had been so much to provoke it, that I began to despair of any powerful display of it in the present crisis. It will do infinite good if properly & judiciously directed.
          We have just got through with the ceremonies & rejoicings upon the occasion of the homage, which took place on friday last. The spectacle was novel to me, but excited no great degree of interest, because there seemed to be none of that enthusiastic ardor, which, like the electric spark communicates & spreads from man to man, upon occasions to which I have been a witness in my own Country. Such as prevails, I hope, at this day, among us, and which will not suddenly be allayed or extinguished. There was here a wonderful decorum observed by the people, actors & spectators, and the faintness of the shouts which burst forth on the occasion was doubtless owing to the rigid regard to decency, which so abundantly prevails here on all public solemnities. The Sieyes was a spectator of the scene.
          
          On Saturday evening there was a brilliant & splendid ball at the palace, which I found more to my taste than the first ceremony; & yesterday there was a grand Concert of sacred music, intended for a Te deum. This I found tedious beyond measure, as indeed to me are all Concerts. Here, I believe, the shew is over—
          With esteem I am, dear sir / your friend & servt
          
            Thomas B Adams
          
        